FILED
                            NOT FOR PUBLICATION
                                                                            APR 27 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30011

              Plaintiff - Appellee,              D.C. No. 3:10-cr-05220-RBL-1

 v.
                                                 MEMORANDUM*
ABRAHAM GARCIA MONDRAGON,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                        Argued and Submitted April 5, 2016
                               Seattle, Washington

Before: GILMAN,** RAWLINSON, and CALLAHAN, Circuit Judges.

      Defendant-Appellant Abraham Garcia Mondragon appeals his conviction for

possession of a firearm in furtherance of a drug-trafficking crime, in violation of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Ronald Lee Gilman, Senior Circuit Judge for the U.S.
Court of Appeals for the Sixth Circuit, sitting by designation.
18 U.S.C § 924(c)(1)(1)(A)(i), (c)(2). We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

      1.     Sufficient evidence supports Mondragon’s conviction. See Jackson v.

Virginia, 443 U.S. 307, 319 (1979) (holding that evidence is sufficient if “after

viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a

reasonable doubt” (emphasis in original)). In order to show that a defendant

possessed a gun in furtherance of a drug-trafficking crime, “the government must

show that the defendant intended to use the firearm to promote or facilitate the

drug crime.” United States v. Rios, 449 F.3d 1009, 1012 (9th Cir. 2006) (citing

United States v. Krouse, 370 F.3d 965, 967 (9th Cir. 2004)). “Whether the

requisite nexus is present may be determined by examining, inter alia, the

proximity, accessibility, and strategic location of the firearms in relation to the

locus of drug activities.” Id. at 1012 (citing Krouse, 370 F.3d at 968). On the

other hand, “mere possession of a firearm by an individual convicted of a drug

crime is not sufficient for a rational trier of fact to convict under § 924(c)(1)(A).”

Id.

      Viewing the facts in the light most favorable to the prosecution, a rational

jury could conclude that Mondragon possessed a firearm in furtherance of


                                            2
possession of methamphetamine with the intent to distribute. See United States v.

Mosley, 465 F.3d 412, 417–18 (9th Cir. 2006) (“The jury could infer that Mosley

advanced his drug operation by using the guns to secure his merchandise and

profits so he could continue his business.”); Krouse, 370 F.3d at 968 (“[A]mple

evidence establishes the nexus between the firearms discovered in his home office

and the drug trafficking operation discovered in the same room.”). Mondragon

admitted to government agents that a gun was in his apartment. He consented to a

search and led agents to a walk-in the closet where they discovered a loaded

handgun inside a jacket pocket. Moreover, the gun was three to four feet away

from a table containing methamphetamine, packaging material, a cutting agent, and

a digital scale. Agents also found a large amount of cash in the pocket of a shirt

hanging near the table in the closet. Agents also recovered an additional 1,760

grams of methamphetamine from an attic space. The jury could therefore easily

conclude that Mondragon prepared drugs for sale at his house with his loaded gun

nearby for protection given the large amount of drugs and cash he possessed.

      2.     The district court did not abuse its discretion in admitting expert

testimony regarding the relationship between firearms and drug trafficking. See

United States v. Finley, 301 F.3d 1000, 1007 (9th Cir. 2002) (holding that a district

court’s decision to admit or exclude expert testimony is reviewed for an abuse of


                                          3
discretion). Federal Rule of Evidence 704(b) provides that, “[i]n a criminal case,

an expert witness must not state an opinion about whether the defendant did or did

not have a mental state or condition that constitutes an element of the crime

charged or of a defense. Those matters are for the trier of fact alone.” However,

“[l]aw enforcement experts may testify as to the general practices of criminals to

establish the defendants’ modus operandi,” including a hypothetical drug dealer’s

desire to have a firearm in furtherance of a drug-trafficking offense. United States

v. Anchrum, 590 F.3d 795, 804 (9th Cir. 2009) (internal quotation marks omitted);

United States v. Taren-Palma, 997 F.2d 525, 534 (9th Cir. 1993) (per curiam),

overruled on other grounds by United States v. Shabani, 513 U.S. 10, 11 (1994).

      Agent Jewell testified that, based on his experience, drug dealers may

possess firearms to protect against being robbed or to intimidate others. Jewell

also explained that mid- to upper-level drug dealers carry firearms because they

have more to protect (or more to lose). However, Jewell never expressed an

ultimate opinion as to whether Mondragon himself intended to carry a firearm in

furtherance of a drug-trafficking crime, but instead admitted that he “ha[d] no

specific knowledge about this case.” Thus, the jury was permitted to draw its own

inference from Jewell’s testimony about hypothetical drug dealers to answer the

ultimate question of whether Mondragon had the intent to use a firearm in


                                          4
furtherance of a drug-trafficking crime. As in Anchrum and Taren-Palma, Agent

Jewell’s expert testimony was permissible.

      AFFIRMED.




                                        5